Case 2:18-cv-02158-KHV Document 452-4 Filed 05/26/20 Page 1 of 4

AFFIDAVIT

STATE OF KANSAS )

) ss:

COUNTY OF SANS )

LAWRENCE J. LOGBACK, being first duly sworn upon his oath, deposes and states:

I am a partner with the firm of Simpson, Logback, Lynch & Norris, PA, Overland Park, KS,
and have been actively involved in the defense of medical malpractice cases for more than twenty
(20) years. I have been involved in hundreds of medical malpractice cases during that time. I am
licensed in the State of Kansas, Bar Number (lf and have participated in defense of healthcare
providers and hospitals in multiple medical malpractice cases and in trials in the State of Kansas.

I have reviewed a billing summary of the firm Martin, Pringle, Oliver, Wallace & Bauer,
L.L-P., in the case of D.M, a minor, by and through his next friend and natural guardian, KELLI
MORGAN vy. WESLEY MEDICAL CENTER LLC d/b/a WESLEY MEDICAL CENTER-
WOODLAWN, WESLEY-WOODLAWN CAMPUS, LISA JUDD, RN; VIA CHRISTI HOSPITALS
WICHITA, INC., AARON KENT, RN, et al., Case No. 2:18-CV-02158 filed in the U.S. District
Court, District of Kansas, Kansas City, Kansas Division.

Ihave reviewed K.S.A. 7-121 and the factors for consideration of a reasonable fee, including:

(1) The time and labor required, the novelty and difficulty of the questions involved and
the skill requisite to perform the legal service properly.

(2) The likelihood, if apparent to the client, that the acceptance of the particular
employment will preclude other employment by the attorney.

(3) The fee customarily charged in the locality for similar legal services.

(4) The amount involved and the results obtained.

(5) The time limitations imposed by the client or by the circumstances.

(6) The nature and length of the professional relationship with the client.

(7) The experience, reputation and ability of the attorney or attorneys performing the
services.

(8) Whether the fee is fixed or contingent.

My analysis of K.S.A. 7-121 as to whether the fees in this matter are reasonable include:

(1) The time and labor required, the novelty and difficulty of the questions involved and the skill
requisite to perform the legal service properly: This was acomplex medical negligence case
with multiple defendants, multiple complex claims and multiple legal issues that were the
subject of extensive analysis and legal briefing. Issues and activities included: Kansas peer
review privilege in Federal courts, Kansas risk management privilege in Federal courts,
EMTALA claims, preparation of multiple corporate representatives for deposition and

EXHIBIT

tabbies’

D
Case 2:18-cv-02158-KHV Document 452-4 Filed 05/26/20 Page 2 of 4

production of documents, extensive discovery in which more than 1,500 pages of documents
were produced from Via Christi Hospitals Wichita alone, preparation of extensive privilege
logs and 54 depositions taken in the case to date. The case also required extensive travel for
the taking of expert depositions which centered around very complicated medicine. Defense
of this type of litigation requires the skill and experience of many years of handling complex
litigation cases, of which the attorneys and paralegals involved in this case have
demonstrated. Furthermore, looking at the fees incurred by Plaintiff's counsel and counsel
for Defendant Wesley shows that the fees incurred in defending Via Christi Hospitals
Wichita are in line with what other counsel in this matter were paid.

a. Martin, Pringle, Oliver, Wallace & Bauer, L.L.P., kept contemporaneous time records for
this matter which were submitted on a monthly or quarterly basis to their client for
payment. The time required for this case was 802.8 hours for attorneys and 463.3 hours
for paralegals spanning April 2018 to April 2020. This number of hours expended on
such complex litigation spanning the course of two years is reasonable and necessary,
commensurate with the activities required to be performed in this case.

(2) The likelihood, if apparent to the client, that the acceptance of the particular employment
will preclude other employment by the attorney. N/A

(3) The fee customarily charged in the locality for similar legal services. The fees for attorneys
handling medical malpractice cases are set by the liability carrier for which counsel is hired
to defend the case. These rates are often lower than what can be charged for private clients
due to the past relationship with the carrier and history of case referrals. Medical negligence
insurance defense attorney rates ranged in this case from $150.00 to $190.00 per hour.
Counsel also performed work for the Kansas Health Care Stabilization Fund in this case, for
which rates were $195.00 per hour. This is in line with rates I have seen from my own cases
as well as rates other defense counsel have charged in similar cases. In my opinion, the
reasonableness of defense counsel’s fee is supported.

(4) The amount involved and the results obtained. The recently filed Pretrial Order in this
matter showed Plaintiff claiming damages in the ranges of $51,874,576 - $73,649,553 plus
$5 million in punitive damages. The fees incurred in the defense of this matter in light of the
damage claims are reasonable.

(5) The time limitations imposed by the client or by the circumstances. N/A

(6) The nature and length of the professional relationship with the client. David Wooding,
Samantha Woods and their firm have been handling insurance defense matters for various
health care providers, their insurance carriers, and the Kansas Health Care Stabilization Fund

for more than 20 years.

(7) The experience, reputation and ability of the attorney or attorneys performing the services.
David Wooding has been licensed to practice law in the state of Kansas for 39 years.
Approximately 85% of his practice is devoted to defense of medical negligence and similar
complex litigation cases. He has handled hundreds of such cases over the years. In this case,
Case 2:18-cv-02158-KHV Document 452-4 Filed 05/26/20 Page 3 of 4

David Wooding was the lead attorney and she charged an average hourly rate of $190. Co-
counsel Samantha Woods has been licensed to practice law in the state of Kansas since 2013.
Approximately 45% of her practice is devoted to defense of medical negligence and similar
complex litigation cases. She has handled dozens of such cases over the years. She charged
an average hourly rate of $150. These rates are reasonable based on the experience,
reputation and abilities performing the services.

(8) Whether the fee is fixed or contingent. As stated above, the fees involved here were fixed by
an hourly rate.

The charges for services rendered from April 2018 through April 2020 by the firm of Martin,
Pringle, Oliver, Wallace & Bauer was:

$ 155.00-195.00 for partner rates
$ 150.00 for associate rates
$ 90.00 for paralegal rates

The total fees through April 2020 were $184,870.00.
In my opinion such charges fairly represent usual and customary charges for the defense of a

medical malpractice case of this scope and are fair and reasonable charges for the level of service
known by me to be provided by the firm of Martin, Pringle, Oliver, Wallace & Bauer, L.L.P.

FURTHER AFFIANT SAYETH NAUGHT

 

 

eg ee ae
Lawrenve I Acogback, KS Bar # (640%
Z

BEIT REMEMBERED that on this _| \ day of May, 2020, before me, the undersigned, a
Notary Public and in of the County and State aforesaid, came Lawrence J. Logback who is
personally known to me to be the same person who executed the foregoing instrument of writing,
and such person acknowledged the execution of same.

IN TESTIMONY WHEREOTF, I have hereunto subscribed my name and affixed my official
seal, the day and year last above written

 

NOTAR'Y PUBLIC
Case 2:18-cv-02158-KHV Document 452-4 Filed 05/26/20 Page 4 of 4

My Appointment Expires: cor AL L. MYSLIWSKI

—aglu My Ap. Expos 12s

 
